UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
 C.L. KING & ASSOCIATES, INC.,

                                 Plaintiff,

                   - against –
                                                        Case No. 18-cv-00785-TJM-DJS
 THE NORTHWESTERN MUTUAL LIFE
 INSURANCE COMPANY,

                                 Defendant.



                  STIPULATION AND ORDER SUBSTITUTING PLAINTIFF
                             AND AMENDING CAPTION

           WHEREAS, C.L. King & Associates, Inc. (“C.L. King”), commenced this action in the

Supreme Court of the State of New York, County of Albany, as a creditor of William F. Nicklin

(the “Debtor”), seeking to recover payments made or property transferred by the Debtor alleged

to be fraudulent conveyances under article 10 of the New York Debtor and Creditor Law; and

           WHEREAS, this action has been removed to this Court; and

           WHEREAS, on January 18, 2019, the Debtor filed a voluntary petition for relief under

chapter 7 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States

Bankruptcy Court for the Southern District of New York, case no. 19-35092 (CGM) (the

“Bankruptcy Court”), and a bankruptcy estate of the Debtor was created under section 541(a) of

the Bankruptcy Code; and

           WHEREAS, at the meeting of creditors held under section 341(a) of the Bankruptcy

Code on February 21, 2019, Daniel J. Ventricelli (the “Trustee”) was duly elected under section

702 of the Bankruptcy Code as the permanent chapter 7 trustee of the bankruptcy estate of the




375269v1
Debtor; and thereafter he qualified as the chapter 7 trustee and is currently acting in such

capacity; and

           WHEREAS, pursuant to section 544(b) of the Bankruptcy Code, the Trustee has the right

to avoid any transfer of an interest of the Debtor in property that is voidable under applicable law

by a creditor holding an unsecured claim that is allowable under the Bankruptcy Code; and

           WHEREAS, by operation of law, C.L. King has been divested of standing to prosecute

actions to recover fraudulent conveyances made by the Debtor and similar claims for relief, and

the Trustee is the sole person authorized by law to prosecute such actions; and

           WHEREAS, the parties by and through their respective undersigned counsel, have

agreed, subject to the approval of this Court, that the Trustee should be substituted for C.L. King

as the plaintiff in this action, and that the caption of this action should be amended to reflect such

substitution;

           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED as follows:

           1.     Pursuant to Rule 25(c) of the Federal Rules of Civil Procedure, the Trustee is

substituted for C.L. King as the plaintiff in the above action, and C.L. King shall no longer be a

party to the above action. The Trustee shall be deemed the successor in interest to all pleadings

and other papers heretofore filed by C.L. King, and such pleadings and papers shall be treated as

having been filed by the Trustee, unless and until amended or withdrawn by the Trustee in

accordance with the applicable Federal Rules of Civil Procedure and the Local Rules of this

Court. The Trustee acknowledges that the undersigned counsel for C.L. King has asserted a lien,

pursuant to section 475 of the New York Judiciary Law, on the claims for relief asserted by C.L.

King in the above action. The Trustee and the undersigned counsel for C.L. King agree that such

lien shall continue to attach to such claims for relief notwithstanding the substitution provided



375269v1
                                                   2
for herein, that the determination of the validity and extent of such lien shall be deferred, and that

any controversy arising from or related to such lien shall be determined by the Bankruptcy Court.

           2.   The clerk is respectfully requested to amend the caption of the above action to

identify the plaintiff as “Daniel J. Ventricelli, as Trustee of the Bankruptcy Estate of William F.

Nicklin, Debtor” as the plaintiff as of the date of the entry of the order approving this stipulation.

           3.   Upon the amendment of the caption, all further papers filed in this action shall use

the caption identifying the plaintiff as “Daniel J. Ventricelli, as Trustee of the Bankruptcy Estate

of William F. Nicklin, Debtor” or an appropriate abbreviation thereof.

           4.   This stipulation shall not affect any substantive rights of the parties or any

procedural rights of the parties not specifically addressed herein.

Dated: September 27, 2019


SEYFARTH SHAW LLP                                      BECKER, GLYNN, MUFFLY,
                                                       CHASSIN & HOSINSKI, LLP



By: __/s/ Edward M. Fox___                             By: _/s/ Alec P. Ostrow______
       Edward M. Fox                                          Alec P. Ostrow
       emfox@seyfarth.com                                     aostrow@beckerglynn.com
       Attorneys for C.L. King                                Special Litigation Counsel
        & Associates, Inc.                                      for Trustee
       620 Eighth Avenue                                      299 Park Avenue
       New York, New York 10018                               New York, New York 10171
       Tel. (212) 218-4646                                    Tel. (212) 888-3033
       Fax (917) 344-1339                                     Fax (212) 888-2255




375269v1
                                                  3
WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER, LLP



By: _/s/ Christopher A. Priore_______
       Peter A. Lauricella
       Peter.Lauricella@wilsonelser.com
       Christopher A. Priore
       Christopher.Priore@wilsonelser.com
       Attorneys for Defendant The Northwestern
        Mutual Life Insurance Company
       200 Great Oakes Boulevard, Suite 228
       Albany, NY 12207
       Tel. (518) 449-8893
       Fax (518) 449-8927




                 30th day of
SO ORDERED this _____
September 2019




_________________________________
    United States District Judge




375269v1
                                            4
